Exhibit AMENDMENT NO. 1 TO CREDIT AND LOAN AGREEMENT This Amendment No. 1 to Credit and Loan Agreement (the “Amendment”), entered into as of December 10, 2008 (the “Effective Date”), by and between Secured Financial Network, Inc., a Nevada corporation (“SFNL”) and Commercial Holding, AG (“Lender”) amends that certain Credit and Loan Agreement dated as of April 7, 2008 (the “Credit Agreement”).Capitalized terms used, but not defined in this Amendment shall have the respective meaning given such terms in the Credit Agreement. ARTICLE I - AMENDMENTS 1.1Definition of Loan
